             Case 1:19-cr-00911-WHP Document 16 Filed 12/19/19 Page 1 of 2

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza
New York, New York 10004
Tel: +1.212.859.8000
Fax: +1.212.859.4000
www.friedfrank.com



                                                    Direct Line: 212.859.8592
                                                    Fax: 212.859.4000
                                                    steven.witzel@friedfrank.com

                                                    December 19, 2019

By ECF

The Honorable William H. Pauley III
United States District Court, Southern District of New York
500 Pearl St.
New York, NY 10007

          Re:        United States v. Colon-Cruz (Victor Escalante), 19-cr-911 (WHP)

Dear Judge Pauley:

My partner Lawrence Gerschwer is the court appointed CJA counsel to Victor Escalante; we
share a spot on the CJA panel. On December 4, 2019, Magistrate Judge Sarah Cave ordered
Victor Escalante to be released on a $150,000 bond co-signed by 3 financially responsible
persons, and secured by Mr. Escalante’s home in El Paso, Texas (along with the standard
conditions). All three co-signers have signed and Mr. Escalante was released on December 11,
2019. Magistrate Cave set Mr. Escalante’s time to meet the condition of the security on his
home to December 23, 2019 by order dated December 13, 2019.

On December 17, 2019 we transmitted draft confession of judgment documents to Assistant
United States Attorney Daniel Nessim for his approval and signature so that we can undertake
recording the security interest in El Paso, Texas. AUSA Nessim has informed us that he is out of
the country on business and will be able to review the documents when he returns, which he
anticipates will be tomorrow, December 20, 2019.

Once we have finalized and executed documents, we will work through a service in El Paso,
Texas, to have an order signed by a judge, and then record the confession of judgment with the
relevant municipal authorities. Given the Christmas and New Year holidays, our uncertainty
with respect to the accessibility of various judicial and municipal offices in El Paso, and the
holiday schedule of the service that we will use in El Paso, we respectfully request that Mr.
Escalante be given until January 3, 2020 to meet the remaining bail condition of security on his
home. We hope and anticipate, however, that we will meet the condition sooner than that.
AUSA Nessim does not object to this brief adjournment.
             Case 1:19-cr-00911-WHP Document 16 Filed 12/19/19 Page 2 of 2
Fried, Frank, Harris, Shriver & Jacobson LLP



The Honorable William H. Pauley III                                            December 19, 2019
                                                                                    Page 2




                                               Respectfully Submitted,


                                               s/ Steven M. Witzel

cc: AUSA Daniel Nessim (via ECF)




                                                 Application granted.




                                                           December 23, 2019
